The question presented by this appeal turns upon the power conferred by law upon the respondents as directors of Seattle School District No. 1. Respondents, as such directors, are public officers, and teachers entering into contracts with respondents become employees of the public. Courts should be extremely loath to interfere with school directors in the exercise of their administrative functions and in determining questions involving the welfare, discipline, policy and control of the schools under their jurisdiction. I am in entire accord with the majority of this court in believing that, in the matter of entering into contracts with teachers for services to be rendered, both the school directors and the teachers are free agents and are at liberty to enter into such contracts or not, as they may desire.
It seems to me, however, that the question here presented goes farther than this. Respondents, as a prerequisite to signing a contract with a prospective high school teacher, voted to require the teacher to sign the following declaration:
"I hereby declare that I am not a member of the American Federation of Teachers, or any local thereof, and will not become a member during the term of this contract."
It must be assumed that, in requiring this declaration, *Page 439 
respondents meant exactly what the declaration imports, to wit, that, if the declarant falsely stated that he was not a member of the American Federation of Teachers, or a local thereof, when, as matter of fact, he was a member of that organization, or if, after signing the declaration and accepting a contract from respondents, the teacher, during the term of the contract, should become a member of the federation, such an untruthful statement or change of status, as the case might be, would constitute, under the law, sufficient cause for the discharge of the teacher, during the contract term. If the declaration will not bear this construction, it seems to me it is to a great extent meaningless, and is merely a scarecrow, shaking a fist of straw, a fit subject for scorn and ridicule. Taking the declaration at its face value, I think it should be here determined whether or not a violation thereof would constitute, under the law, ground for the abrogation of a teacher's contract, of which the declaration is a part.
I cannot escape from the conclusion that, if respondents have, under the law, authority to insist upon the signing of the foregoing declaration as a prerequisite to entering into contracts with teachers, another board of school directors would have the right to insist upon a declaration that each prospective teacher is a member of the American Federation of Teachers, or will join the same and maintain membership therein during the contract period. This question is, therefore, one of great importance.
Granting, as I do, that school directors have the widest discretion in determining the persons with whom they shall contract as teachers for their respective districts, I am also of the opinion that, if such a board does undertake to lay down in advance any rule which will form at least a partial basis to be taken into *Page 440 
consideration in the making of each teacher's contract, such a rule must be in accord with law, and should form a legal basis for abrogating the contract of employment if it later appear that the rule has been violated.
Questions very similar to those here presented were considered by the supreme court of Illinois in the case of People ex rel.Fursman v. Illinois, 278 Ill. 318, 116 N.E. 158, the opinion in which case is relied upon by the majority. It is significant, however, that the Illinois court, in the course of its opinion, stated that the sole question to be determined was whether the board of education had the right, in selecting teachers, to discriminate between those who are members of a federation or union and those who are not such members. That is a narrower question than is here presented, and seems to have been the only matter determined by the court in the case cited. In my opinion, other questions are here presented and should be determined, upon which questions the opinion of the Illinois court throws little light. The same may be said of other authorities cited in the majority opinion, which simply declare the doctrine, undoubtedly the law, that, in selecting the teachers with whom it will contract, the discretion of school directors should not be reviewed by the courts.
There is a great difference between the exercise of that judgment and discretion which respondents must exercise in individually contracting with teachers and the laying down in advance of a definite rule whereby certain persons are excluded from such employment for reasons having nothing to do with their moral or physical characteristics, their educational qualifications, or their general ability as teachers. It must certainly be admitted that a board of school directors could not resolve that it would employ as a teacher no one who was over six feet or under five feet four *Page 441 
inches in height, or who possessed or failed to possess some other physical characteristic wholly irrevelant to the teaching ability of its possessor. The action of a board in insisting upon the maintenance of any such whimsical standard would certainly be restrained by the courts. Between such supposed ridiculous action on the part of an imaginery school board and resolutions which respondents may properly adopt laying down general rules which they will follow in the employment of their teachers, there exists a wide realm of speculation, into which it is not profitable to wander.
It is not contended that membership in a union, or in any association of persons engaged in the same line of work, is illegal. Section 7611, Rem. Comp. Stat., quoted in the majority opinion, expressly provides that labor unions are lawful. I am not inclined to agree with counsel for respondents in their contention that this section does no more than protect the members of labor unions in their ordinary proceedings from interference on the part of the courts, but it is not necessary in this case to determine the scope of the statute above referred to.
It seems to me clear that, under that statute and the law applicable, it must at least be held that that portion of the resolution here complained of, by which the teacher signing the same agrees not to join the federation during the term of the contract, is ultra vires the power of respondents as school directors. It may, of course, be urged that, if ultra vires, respondents could not lawfully enforce the same, and that failure to observe this portion of the resolution would constitute no ground for the discharge of a teacher. Whether this be true or not, I am not disposed to hold that qualified and capable teachers, as a condition precedent to employment, may be required to sign such a stipulation which it is beyond the power of the school directors to *Page 442 
enforce by discharge, if violated by the teacher. The principle underlying the question is, it seems to me, of very great importance.
After careful consideration of the questions here presented, I am of the opinion that, in adopting the resolution hereinabove set forth, respondents exceeded their lawful authority, and, whatever may be said as to their power to carry into actual practice the principle laid down by them in the resolution here complained of, respondents' action as taken should be restrained by the courts, and the judgment appealed from, which upheld a resolution at least in part without support in law, should be reversed. I accordingly dissent from the conclusion reached by the majority.